Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
 
Status of claims
Claims 1, 3 – 10, 12 – 19, 21 – 25, and 27 – 34 were pending in the application.
With amendment filed on July 21, 22 19, 2022, Applicant have: 
amended claims 1, 3, 9, 10, 12 – 14, 18, 19, 24, 25, 30, and 31. 
Claims 1, 3 – 10, 12 – 19, 21 – 25, and 27 – 34 are pending in the application.

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al (US 2020/0028556) in view of Chen et al (US 2016/0373938).
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 10, 12 – 19, 21 – 25, and 27 – 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2020/0028556) in view of Chen et al (US 2016/0373938).
Regarding claim 1, Inoue et al teach a method of wireless communication performed by a wireless communication device 9see figure 1, 10, 11, 12), comprising: selecting a set of terminals of a Butler matrix to use for transmitting or receiving one or more communications via one or more streams associated with one or more beams (see figure 4  8); and receiving (see figure 10), using hybrid beamforming, the one or more streams via a set of antenna elements coupled to the Butler matrix (see figure 10), wherein the receiving, using hybrid beamforming, the one or more streams comprises: receiving the one or more streams via the set of antenna elements (see figure 10, antennas 208), providing, based on receiving the one or more streams via the set of antenna elements, the one or more streams to the Butler matrix (see figure 10, antennas 211, and figure 4 – 8)), providing, based on providing the one or more streams to the Butler matrix, the one or more streams to a switch (see figure 10, component 210 “high speed switching circuit”), providing, based on providing the one or more streams to the switch, the one or more streams to one or more mixers (see figure 10 and paragraph 0122, “frequency conversion of received signals” and paragraph 0126 “ a frequency conversion section … may be provided before the ADC to down-convert the analog signals”), and providing, based on providing the one or more streams to the one or more mixers, the one or more streams to one or more analog to digital converters (see figure 10, component 213 ADC and paragraph 0126 “ a frequency conversion section … may be provided before the ADC to down-convert the analog signals”). Inoue et al does not expressly disclose that mixers are used for frequency conversion of the signals. However using mixer for frequency conversion is well known in the art. further, in analogous art, Chen et al teach using a mixer to frequency conversion of signal in hybrid beam forming circuit (see figure 5, component 522 and figure 6). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a mixer for frequency conversion. The motivation or suggestion to do so is to have better image rejection in the baseband signals. Chen et al further disclose that  wherein the one or more streams are combined via the one or more mixers to form one or more combined streams (see figure 5, component 521 and 522 and figure 6). The motivation or suggestion to do so is to process the each group of RF chains used for analog beamforming is associated with the data transmission of a different UE.
Regarding claim 3, which inherits the limitations of claim 1, Inoue et al in view of Chen et al further teach performing, based on providing the one or more combined streams to the one or more analog to digital converters, digital beamforming on one or more overlapping streams of the one or more combined streams via a digital beamformer (see Inoue,  figure 10, component 219 and Chen figure 5 and 6)).
Regarding claim 4, which inherits the limitations of claim 1, Inoue et al in view of Chen et al further teach performing digital beamforming on one or more other streams via a digital beamformer (see Inoue, figure 1 and 11, component 104, pre-coding section), providing the one or more other streams to the set of terminals of the Butler matrix (see Inoue, figure 1 and 11 component 111 and 511), and transmitting the one or more other streams via the set of antenna elements (see Inoue, figure 1, component 112).
Regarding claim 5, which inherits the limitations of claim 4, Inoue et al in view of Chen et al further teach comprising: providing the one or more other streams to a mixer (see Choi figure 5, component 522 and figure 6) and digital to analog converter (see Inoue, component 108 DAC); and providing the one or more streams to an amplifier before transmitting the one or more streams via the set of antenna elements (see Chen et al figure 11 and 12 PA).
Regarding claim 6, which inherits the limitations of claim 1, Inoue et al in view of Chen et al further teach wherein the Butler matrix comprises a 2×2 Butler matrix, a 3×3 Butler matrix, a 4×4 Butler matrix, an 8×8 Butler matrix, a 9×9 Butler matrix, or a 16×16 Butler matrix (see Inoue figure 4 – 8).
Regarding claim 7, which inherits the limitations of claim 1, Inoue et al in view of Chen et al further teach wherein the Butler matrix comprises first terminals coupled to each antenna of an antenna array and second terminals coupled to a switch (see Inoue figure 1).
Regarding claim 8, which inherits the limitations of claim 1, Inoue et al in view of Chen et al further teach wherein the Butler matrix is configured to receive the one or more communications via the one or more streams (see Inoue figure 1), and wherein an additional Butler matrix is configured to transmit one or more additional communications via one or more additional streams (see Inoue figure 4 – 8).
Regarding claim 9, which inherits the limitations of claim 1, Inoue et al in view of Chen et al further teach, wherein the Butler matrix is configured to receive the one or more communications via the one or more streams as received via the set of antenna elements, wherein an additional Butler matrix of the wireless communication device is also configured to receive the one or more communications via the one or more streams as received via an additional set of antenna elements  (see Inoue figure 4 – 8), wherein a product, of a quantity of first output ports of switches coupled to the Butler matrix and the additional Butler matrix and a total quantity of antenna elements of the set of antenna elements and the additional set of antenna elements and a quantity of second output ports of the switches, is equal to a quantity of streams of the one or more streams (see Inoue figure 4 – 8), and wherein receiving the one or more streams comprises receiving the one or more streams without digital beamforming (see Inoue figure 2).
Regarding claim 10, the claimed wireless communication device including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 12, which inherits the limitations of claim 10, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto. 
Regarding claim 13, which inherits the limitations of claim 10, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 14, which inherits the limitations of claim 13, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 15, which inherits the limitations of claim 10, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto. 
Regarding claim 16, which inherits the limitations of claim 10, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.
Regarding claim 17, which inherits the limitations of claim 10, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 10, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto. 
Regarding claim 19, Inoue et al in view of Chen et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto. 
Regarding claim 21, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 13 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.
Regarding claim 23, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 17 is applicable hereto.
Regarding claim 24, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, the claimed non-transitory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 18 is applicable hereto.
Regarding claim 25, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 27, which inherits the limitations of claim 25, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 13 is applicable hereto.
Regarding claim 28, which inherits the limitations of claim 27, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.
Regarding claim 29, which inherits the limitations of claim 27, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 17 is applicable hereto.
Regarding claim 30, which inherits the limitations of claim 27, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 18 is applicable hereto.
Regarding claim 31, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 12 is applicable hereto.
Regarding claim 32, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 14 is applicable hereto.
Regarding claim 33, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, wherein the one or more instructions, that cause the wireless communication device to transmit the one or more additional communications, cause the wireless communication device to: transmit the one or more additional communications via an additional Butler matrix (see Choi paragraph 0063 “Multi user algorithms”).
Regarding claim 34, which inherits the limitations of claim 19, Inoue et al in view of Chen et al further teach, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 16 is applicable hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633